                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 05, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

TALIA MARINO,                 §
                              §
         Plaintiff.           §
                              §
VS.                           §                   CIVIL ACTION NO. 3:19–CV–00082
                              §
ROYAL CARIBBEAN CRUISES LTD., §
                              §
         Defendant.           §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On August 30, 2019, Defendant Royal Caribbean Cruises Ltd.’s Opposed Motion

to Compel Arbitration (Dkt. 12) was referred to United States Magistrate Judge Andrew

M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). See Dkt. 18. On December 23, 2019,

Judge Edison filed a Memorandum and Recommendation (Dkt. 22) recommending that

Defendant Royal Caribbean Cruises Ltd.’s Opposed Motion to Compel Arbitration

(Dkt. 12) be GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 22) is
      APPROVED and ADOPTED in its entirety as the holding of the Court; and

(2)   Defendant Royal Caribbean Cruises Ltd.’s Opposed Motion to Compel
      Arbitration (Dkt. 12) is GRANTED.

It is so ORDERED.

      SIGNED on Galveston Island on this 5th day of February, 2020.


                                ______________________________________
                                       JEFFREY VINCENT BROWN
                                    UNITED STATES DISTRICT JUDGE




                                  2
